Citation Nr: 1112675	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus (DM), to include entitlement to a rating in excess of 20 percent prior to June 18, 2010.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama, currently has jurisdiction of the Veteran's increased rating claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim on appeal can be properly adjudicated.

Under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

In this case, the Veteran appointed the Alabama Department of Veterans Affairs as his representative.  The matter was remanded by the Board in June 2010 for additional development.  That development, consisting of obtaining a comprehensive VA examination addressing the current state of the Veteran's diabetes mellitus and its many complications, and obtaining VA treatment records spanning from the year 2008 to 2010, was accomplished.  In November 2010 a supplemental statement of the case was issued.  Also in November 2010 a rating decision was rendered, increasing the rating for the Veteran's diabetes mellitus, effective June 18, 2010, altering various ratings assigned to the complications of the Veteran's diabetes mellitus, and adding new ratings for separate complications not formerly addressed.  The claims file was certified to the Board in December 2010.  However, contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the Veteran's representative was not first afforded the opportunity to prepare a VA Form 646.  Indeed, in the VA Form 8, the Appeals Management Center acknowledged that no VA Form 646 was otherwise of record, but nonetheless erroneously proceeded with certification to the Board.

The claims file must be made available to the representative to review the post-remand record and offer written argument on the Veteran's behalf, the Board has no discretion but to remand this case.  The appellant cannot be denied due process and must be afforded his full right to representation during all stages of the appeal. 38 C.F.R. § 20.600. 

Accordingly, the case is REMANDED for the following action:

Refer this case with the claims folder to the Veteran's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

At the completion of this development, if no additional evidence has been submitted, return the claim to the Board for final adjudication.  If additional evidence is received by the Veteran or his representative, readjudicate the claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



